In an action by a wife for a judicial separation, the defendant husband appeals from an order of the Supreme Court, Queens County, dated July 16, 1962, which granted the wife’s motion for temporary alimony and counsel fee; which directed the husband to pay alimony of $35 a week and a counsel fee of $350, with leave to plaintiff “ to apply for a further allowance of counsel fees at any time during the pendency of the action ”; and which further directed that the action be placed on the Trial Calendar for the October 1962 Term of court. Order affirmed, without costs. No opinion. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.